Allowable Subject Matter
1.	Claims 1-13 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a method with all limitations as recited in claim 1, comprising forming sequentially a first resist layer, a second resist layer and a third resist layer on a dielectric substrate, depositing a first layer of material through respective openings in the first, second and third resist layers at a first deposition angle, wherein the respective openings are aligned over one another, and depositing a second layer of material through the respective openings at a second deposition angle,
which may be characterized in that an orientation between the substrate and a material deposition source is altered from a first position for the first layer deposition to a second position for the second layer deposition, and in that a width of the second opening is less than a width of the first opening and less than a width of the third opening. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Lu et al. U.S. Patent 10,153,240 discloses a method comprising forming a first mask layer over a seed layer formed on a contact pad, the first mask layer having a second opening exposing the seed layer, forming a second mask layer in the second opening, forming a third mask layer over the second mask layer, the third mask layer having a third opening exposing the second mask layer, removing the second mask layer to form a fourth opening, forming a conductive material in the fourth opening, and removing the first mask layer, wherein the .  

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






02-07-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818